DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/10/2022.  These drawings are unacceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fiber optic surrounded by the first flat strap” must be shown or the feature(s) canceled from the claims.  No new matter should be entered. Essentially the issue is that while the fiber optic is seen illustrated as reference character 1520 in figures 15-17, there is no clear illustration of the fiber optic being surrounded by the first flat strap, and accordingly the first flat strap being connected to the second flat strap to create a pocket. Additional illustrations may be necessary to show these features. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by .
Specification
The specification objections in the previous action dated 10/12/2021 have been withdrawn. 
Claim Rejections - 35 USC § 112
The claim rejections under 35 USC § 112 in the previous office action dated 10/12/2021 have been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (US 3935443 A).
Regarding claim 1: Simmons teaches an animal restraint, the animal restraint (abstract) comprising a lighting module (19) a fiber optic (29) connected to and receiving light from the lighting module (Fig. 8, Fig. 9) a first flat strap (28), the fiber optic surrounded by the first flat strap (27); and a second flat strap (27) connected to the first flat strap (28) to create a pocket along at least opposing perimeters of the first flat strap (28d, Fig. 8, Fig. 9), the connection of the second flat strap to the first flat strap creating the pocket, wherein the fiber optic (29) is positioned within the pocket (Best illustrated in Fig. 8).
Regarding claim 2: Simmons teaches the limitation of claim 1 as shown above,
Regarding claim 3: Simmons teaches the limitations of claim 1 as shown above, and further teaches wherein the animal restraint is a collar (27, Fig. 6).
Regarding claim 4: Simmons teaches the limitations of claim 1 as shown above, and further teaches wherein the first flat strap is a tube (28) and wherein the second flat strap (27) is connected to an interior of the first flat strap along the length of the first flat strap (interior of 28 Fig. 8), such that at least a portion of the fiber optic (29) is positioned within the pocket (Pocket within 28 as seen in Fig. 8) between the first flat strap and the connection of the second flat strap to the first flat strap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 3935443 A) as applied to claim 1 above, and further in view of Kupperman (US 4167156 A).
 Regarding claim 5: Simmons teaches the limitations of claim 1 as shown above, and further teaches the second flat strap (27) connected to the first flat strap (28) along the length of the first flat strap to create the pocket along a first and second long edge of the first flat strap (Pocket within 28 as seen in Fig. 8).
Simmons fails to teach the second flat strap stitched to the exterior of the first flat strap.
However, Kupperman teaches the second flat strap (90) stitched to the exterior (95) of the first flat strap (65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flat straps as disclosed by Simmons with the stitching as 
Regarding claim 6: the modified reference teaches the limitations of claim 5 as shown above.
Simmons further teaches wherein the fiber optic (29) has a u-shape (u-shaped as it is within 28 in the configuration of Fig. 6) and is aligned along a first and second long edge of the first flat strap (28).
Regarding claim 7: the modified reference teaches the limitations of claim 6 as shown above.
Simmons further teaches wherein the fiber optic (29) receives light from the lighting module (19) at both ends of the fiber optic (col 2 lns 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”)
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above.
Simmons further teaches wherein a first light source (Top lamp 20, Fig. 9) is located at a first end of the fiber optic (29) and a second light source (Bottom lamp 20, Fig. 9) is located at a second end of the fiber optic (col 2 lns 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”)
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 3935443 A) in view of Kupperman (US 4167156 A) as applied to claim 8 above, and further in view of Osher (US 20180125037 A1).
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above.
Simmons teaches the first light source (20) and the second light source (20).
Simmons fails to teach the light sources being LEDs.
However, Osher teaches the light source being LED (1520, para 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light sources as disclosed by Simmons with the LED as taught by Osher so as to improve the illumination of the animal restraint, therefore achieving the predictable result of a more effective system. 
Regarding claim 10: the modified reference teaches the limitations of claim 9 as shown above.
Simmons further teaches wherein the first end of the fiber optic (29) is immediately adjacent to the first light source (20) and the first light source and the first end of the fiber optic are connected. (col 2 lns 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”).
Regarding claim 11: the modified reference teaches the limitations of claim 10 as shown above.
Simmons further teaches the first light source (20) and the first end of the fiber optic (29).
Simmons fails to teach the light source and fiber optic are taped together.
However, Osher teaches the light source and fiber optic are taped together (para 43 “For example, referring to FIG. 4A, the light source has a holding plate 1530 such as a plastic plate which holds the light (e.g. LED) adjacent or near the light transmitting member 1522 (e.g. Fiber optic tube). The assembly of the plate 1530 and member 1522 is wrapped together using tape 1528 connected to an end of transmitting member 1522.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fiber optic and light source as disclosed by Simmons with the tape as taught by Osher so as to prevent dislodging of the light source therefore decreasing the likelihood of failure, achieving the predictable result of a more efficient system. 
Regarding claim 12: the modified reference teaches the limitations of claim 11 as shown above.
Simmons teaches wherein the first light source (20) is connected to a power source via wires (16-17, Fig. 6).
Regarding claim 13: the modified reference teaches the limitations of claim 12 as shown above.
Simmons teaches the first light source (20) and the wires (16-17).
Simmons fails to teach the circuit board.
However, Osher teaches a circuit board (para 42 “a light source such as a light emitting diode (LED) assembly 1520 including a printed circuit board assembly”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light source and wires as disclosed by Simmons with the circuit board as taught by Osher so as to improve electrical communication between the illumination components, decreasing lag time for desire illumination levels and therefore achieving the predictable result of a more effective system. 
Regarding claim 14: the modified reference teaches the limitations of claim 13 as shown above.
Simmons further teaches wherein the wires (16-17) and the first and second light source (20) are located in the lighting module (19) (Fig. 6).
Regarding claim 15: the modified reference teaches the limitations of claim 14 as shown above.
Simmons further teaches wherein the lighting module (19) is substantially enclosed (Fig. 10). 
Claims 16-17,19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 3935443 A) in view of Osher (US 20180125037 A1).
Regarding claim 16: Simmons teaches an animal restraint, the animal restraint (abstract) comprising a lighting module (19) a first light source (20) the first light source enclosed in the lighting module (19) a fiber optic (29) connected to and receiving light from the first light source, the fiber optic at least partially in the lighting module (col 2 lns 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”) and a second flat strap (27)connected to the first flat strap (28) to create a pocket (pocket within 28) along a first and second long edge of the first flat strap, the connection of the second flat strap to the first flat strap creating the pocket, wherein the fiber optic (29) is positioned at least partially within the pocket (Best illustrated in Fig. 8).
Simmons fails to teach a circuit board, the circuit board enclosed in the lighting module, a first light source connected to the circuit board, such that the first light source does not have a fixed position in relation to the circuit board.
However, Osher teaches a circuit board, the circuit board enclosed in the lighting module, a first light source connected to the circuit board, such that the first light source does not have a fixed position in relation to the circuit board (para 42 “the wireless light assembly of the present disclosure preferably includes a light source such as a light emitting diode (LED) assembly 1520 including a printed circuit board assembly”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light source and wires as disclosed by Simmons with the circuit board as taught by Osher so as to improve electrical communication between the illumination components, decreasing lag time for desire illumination levels and allowing for the apparatus to be modified as desired by the user, therefore achieving the predictable result of a more effective system. 
Regarding claim 17: the modified reference teaches the limitations of claim 16 as shown above.
Simmons further teaches wherein the first flat (28) strap is a tube and, the second flat strap (27) is positioned along the length of the first flat strap. (Best illustrated in Fig. 9).
Regarding claim 19: the modified reference teaches the limitations of claim 16 as shown above.
Simmons further teaches wherein the fiber optic (29) has a u-shape (u-shaped as it is within 28 in the configuration of Fig. 6) and is aligned along a first and second long edge of the first flat strap (28).
Regarding claim 20: the modified reference teaches the limitations of claim 16 as shown above.
Simmons further teaches wherein the fiber optic (29) receives light from the lighting module (19) at both ends of the fiber optic (col 2 lns 65-69 ; col 3 ln 1, “Since one end of all the optical fiberglass filaments terminate in close proximity to lamps 20--20, the light rays therefrom will be carried along the optical fiberglass filaments and present four oval pairs of bright light areas spaced along each half of the collar band 27.”).
Regarding claim 21: Simmons teaches a method of lighting an animal restraint, the method comprising: providing an animal restraint (abstract), the animal restraint including a lighting module (19); a first light source (20), the first light source enclosed in the lighting module (19); a fiber optic (29) connected to and receiving light from the first light source (20), the fiber optic at least partially in the lighting module (19); a first flat strap (28), the fiber optic surrounded by the first flat strap; and a second flat strap (27) connected to the first flat strap to create pockets (pocket within 28) along opposing first and second long edges of the first flat strap, the connection of the second flat strap to the first flat strap creating the pockets, the fiber optic positioned at least partially within the pockets; activating the first light source; transmitting light through the fiber optic; and emitting light through the first flat strap (col 
Simmons fails to teach a circuit board, the circuit board enclosed in the lighting module, a first light source connected to the circuit board, such that the first light source does not have a fixed position in relation to the circuit board.
However, Osher teaches a circuit board, the circuit board enclosed in the lighting module, a first light source connected to the circuit board, such that the first light source does not have a fixed position in relation to the circuit board (para 42 “the wireless light assembly of the present disclosure preferably includes a light source such as a light emitting diode (LED) assembly 1520 including a printed circuit board assembly”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the light source and wires as disclosed by Simmons with the circuit board as taught by Osher so as to improve electrical communication between the illumination components, decreasing lag time for desire illumination levels and allowing for the apparatus to be modified as desired by the user, therefore achieving the predictable result of a more effective system. 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 3935443 A) in view of Osher (US 20180125037 A1) as applied to claim 17 above, and further in view of Kupperman (US 4167156 A).
Regarding claim 18: the modified reference teaches the limitations of claim 17 as shown above.
Simmons further teaches the second flat strap (27) connected to the first flat strap along the length of the first flat strap (28) to create the pocket (pocket within 28, Fig. 8) along the first and second long edge of the first flat strap.
Simmons fails to teach the second flat strap (90) stitched to the exterior (95) of the first flat strap (65).
However, Kupperman teaches the second flat strap (90) stitched to the exterior (95) of the first flat strap (65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flat straps as disclosed by Simmons with the stitching as taught by Kupperman so as to bond the flat straps together, increasing the overall strength and durability of the animal restraint, therefore achieving the predictable result of a more effective system.
Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited are within the related field of applicant’s illuminated animal restraints. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642